








SECURED NON-CONVERTIBLE TERM NOTE

FOR VALUE RECEIVED, IBROADBAND, INC., a Nevada corporation (the “Company”),
promises to pay to LAURUS MASTER FUND, LTD., c/o M&C Corporate Services Limited,
P.O. Box 309 GT, Ugland House, South Church Street, George Town, Grand Cayman,
Cayman Islands, Fax: 345-949-8080 (the “Holder”) or its registered assigns or
successors in interest, the sum of Two Million Five Hundred Thousand Dollars
($2,500,000), together with any accrued and unpaid interest hereon, on November
7, __, 2009 (the “Maturity Date”) if not sooner indefeasibly paid in full.  The
original principal amount of this Secured Non-Convertible Term Note subject to
amortizing payments pursuant to Section 1.2 hereof is hereinafter referred to as
the “Amortizing Principal Amount” and the remaining original principal amount of
this Secured Non-Convertible Term Note is hereinafter referred to as the
“Non-Amortizing Principal Amount.” The Amortizing Principal Amount and the
Non-Amortizing Principal Amount are collectively referred to herein as the
“Principal Amount”.

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof between the Company and the Holder (as amended, modified and/or
supplemented from time to time, the “Purchase Agreement”).

The Principal Amount of this Secured Non-Convertible Term Note that is contained
in the Restricted Account (as defined in the Restricted Account Agreement
referred to in the Purchase Agreement) on the date of the issuance of this
Secured Non-Convertible Term Note is $2,500,000.

The following terms shall apply to this Secured Non-Convertible Term Note (this
“Note”):

ARTICLE I
CONTRACT RATE AND AMORTIZATION

1.1   Contract Rate.  Subject to Sections 4.2 and 5.10, interest payable on the
outstanding Principal Amount of this Note shall accrue at a rate per annum equal
to the “prime rate” published in The Wall Street Journal from time to time (the
“Prime Rate”), plus two percent (2.0%) (the “Contract Rate”).  The Contract Rate
shall be increased or decreased as the case may be for each increase or decrease
in the Prime Rate in an amount equal to such increase or decrease in the Prime
Rate; each change to be effective as of the day of the change in the Prime Rate.
 The Contract Rate shall not at any time be less than ten percent (10%).
 Interest shall be calculated on the basis of a 360 day year.  Interest on the
Amortizing Principal Amount shall be payable monthly, in arrears, commencing on
December 1, 2006, on the first business day of each consecutive calendar month
thereafter through and including the Maturity Date, and on the Maturity Date,
whether by acceleration or otherwise.  Accrued interest on the Non-Amortizing
Principal Amount shall be payable only on the Maturity Date or, in the event of
the redemption of all or any portion of the Non-Amortizing Principal Amount,
accrued interest on the amount so redeemed shall be paid on the date of
redemption.

1.2   Contract Rate Payments.  The Contract Rate shall be calculated on the last
business day of each calendar month hereafter (other than for increases or
decreases in the Prime Rate which shall be calculated and become effective in
accordance with the terms of Section 1.1) until the Maturity Date.

1.3   Principal Payments.  Amortizing payments of the aggregate Principal Amount
outstanding under this Note at any time and not contained in the Restricted
Account (as defined in the Restricted Account Agreement) shall be made by the
Company on the first business day of each month after such time as such funds
are released from the Restricted Account through and including the Maturity Date
(each, an “Amortization Date”) together with any accrued and unpaid interest on
such portion of the Amortizing Principal Amount plus any and all other unpaid
amounts which are then owing under this Note, the Purchase Agreement and/or any
other Related Agreement (collectively, the “Monthly Amount”).  Following a
release of an amount of funds from the Restricted Account  (as defined in the
Restricted Account Agreement) for the purposes set forth in the Restricted
Account Side Letter (each, a “Release Amount”), each Monthly Principal Amount
due on any Repayment Date following any such release shall be equal to (x) any
Principal Amount outstanding under this Note at such time not contained in the
Restricted Account plus such Release Amount divided by (y) the sum of (I) the
number of Amortization Dates remaining until the Maturity Date plus (II) one
(1).  Any outstanding Principal Amount together with any accrued and unpaid
interest and any and all other unpaid amounts which are then owing by the
Company to the Holder under this Note, the Purchase Agreement and/or any other
Related Agreement shall be due and payable on the Maturity Date.

ARTICLE II
REDEMPTION

2.1  Optional Redemption of Amortizing Principal Amount.  The Company may prepay
outstanding Amortizing Principal Amount, in whole or in part, (the “Optional
Amortizing Redemption”) by paying to the Holder a sum of money equal to one
hundred five percent (105%) of the Amortizing Principal Amount to be redeemed
together with accrued but unpaid interest thereon and any and all other sums
due, accrued or payable to the Holder arising under this Note, the Purchase
Agreement or any other Related Agreement (the “Amortizing Redemption Amount”)
outstanding on the Amortizing Redemption Payment Date (as defined below).  The
Company shall deliver to the Holder a written notice of redemption (the “Notice
of Amortizing Redemption”) specifying the date for such Optional Amortizing
Redemption (the “Amortizing Redemption Payment Date”), which date shall be seven
(7) business days after the date of the Notice of Amortizing Redemption (the
“Redemption Period”).  On the Amortizing Redemption Payment Date, the Amortizing
Redemption Amount must be paid in good funds to the Holder.  In the event the
Company fails to pay the Amortizing Redemption Amount on the Amortizing
Redemption Payment Date as set forth herein, then such Notice of Amortizing
Redemption will be null and void.

2.2   Optional Redemption of Non-Amortizing Principal Amount.  The Company will
have the option of repaying the outstanding Non-Amortizing Principal Amount
(“Optional Non-Amortizing Redemption”), in whole or in part, by paying the
Holder a sum of money equal to one hundred five percent (105%) of the
Non-Amortizing Principal Amount to be redeemed, together with accrued but unpaid
interest thereon (the “Non-Amortizing Redemption Amount”) on the Non-Amortizing
Redemption Date (as defined below).  The Company shall deliver to the Holder a
written notice of redemption (the “Notice of Non-Amortizing Redemption”)
specifying the date for such Optional Non-Amortizing Redemption (the
“Non-Amortizing Redemption Date”), which date shall be not less than seven (7)
business days after the date of the Notice of Non-Amortizing Redemption (the
“Non-Amortizing Redemption Period”).  On the Non-Amortizing Redemption Date, the
Non-Amortizing Redemption Amount shall be paid (i) in good funds to the Holder,
(ii) by furnishing the Holder written direction to notify the bank holding the
Restricted Account to release from the Restricted Account and deliver to the
Holder a sum of money equal to the Non-Amortizing Redemption Amount, or (iii) if
the amount on deposit in the Restricted Account is less than the Non-Amortizing
Redemption Amount, by furnishing the Holder written direction to notify the bank
holding the Restricted Account to release all amounts on deposit in the
Restricted Account to the Holder and delivering to the Holder good funds in an
amount equal to the balance of the Non-Amortizing Redemption Amount.

ARTICLE III
EVENTS OF DEFAULT

3.1   Events of Default.  The occurrence of any of the following events set
forth in this Section 3.1 shall constitute an event of default (“Event of
Default”) hereunder:

(a)   Failure to Pay.  The Company fails to pay when due any installment of
principal, interest or other fees hereon in accordance herewith, or the Company
fails to pay any of the other Obligations (under and as defined in the Master
Security Agreement) when due, and, in any such case, such failure shall continue
for a period of three (3) days following the date upon which any such payment
was due.

(b)   Breach of Covenant.  The Company or any of its Subsidiaries breaches any
covenant or any other term or condition of this Note or the Non-Restricted Note
in any material respect and such breach, if subject to cure, continues for a
period of fifteen (15) days after the occurrence thereof.

(c)   Breach of Representations and Warranties.  Any representation, warranty or
statement made or furnished by the Company or any of its Subsidiaries in this
Note, the Non-Restricted Note, the Purchase Agreement or any other Related
Agreement shall at any time be false or misleading in any material respect on
the date as of which made or deemed made.

(d)   Default Under Other Agreements.  The occurrence of any default (or similar
term) in the observance or performance of any other agreement or condition
relating to any indebtedness or contingent obligation of the Company or any of
its Subsidiaries (including, without limitation, the indebtedness evidenced by
the Subordinated Debt Documentation beyond the period of grace (if any), the
effect of which default is to cause, or permit the holder or holders of such
indebtedness or beneficiary or beneficiaries of such contingent obligation to
cause, such indebtedness to become due prior to its stated maturity or such
contingent obligation to become payable;

(e)   Material Adverse Effect.  Any change or the occurrence of any event which
could reasonably be expected to have a Material Adverse Effect;

(f)   Bankruptcy.  The Company or any of its Subsidiaries shall (i) apply for,
consent to or suffer to exist the appointment of, or the taking of possession
by, a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, without challenge within ten (10) days of
the filing thereof, or failure to have dismissed, within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;

(g)   Judgments.  Attachments or levies in excess of $50,000 in the aggregate
are made upon the Company or any of its Subsidiary’s assets or a judgment is
rendered against the Company’s property involving a liability of more than
$50,000 which shall not have been vacated, discharged, stayed or bonded within
thirty (30) days from the entry thereof;

(h)   Insolvency.  The Company or any of its Subsidiaries shall admit in writing
its inability, or be generally unable, to pay its debts as they become due or
cease operations of its present business;

(I)   Change of Control.  A Change of Control (as defined below) shall occur
with respect to the Company, unless Holder shall have expressly consented to
such Change of Control in writing.  A “Change of Control” shall mean any event
or circumstance as a result of which (i) any “Person” or “group” (as such terms
are defined in Sections 13(d) and 14(d) of the Exchange Act, as in effect on the
date hereof), other than the Holder, is or becomes the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of 35% or more on a fully diluted basis of the then outstanding
voting equity interest of the any Company (other than a “Person” or “group” that
beneficially owns 35% or more of such outstanding voting equity interests of the
Company on the date hereof), (ii) the Board of Directors of the Company shall
cease to consist of a majority of the Company’s board of directors on the date
hereof (or directors appointed by a majority of the board of directors in effect
immediately prior to such appointment) or (iii) the Company or any of its
Subsidiaries merges or consolidates with, or sells all or substantially all of
its assets to, any other person or entity;

(J)   Indictment; Proceedings.  The indictment or threatened indictment of the
Company or any of its Subsidiaries or any executive officer of the Company or
any of its Subsidiaries under any criminal statute, or commencement or
threatened commencement of criminal or civil proceeding against the Company or
any of its Subsidiaries or any executive officer of the Company or any of its
Subsidiaries pursuant to which statute or proceeding penalties or remedies
sought or available include forfeiture of any of the property of the Company or
any of its Subsidiaries;

(k)   The Purchase Agreement and Related Agreements.  (i) An Event of Default
shall occur under and as defined in the Purchase Agreement or any other Related
Agreement, (ii) the Company or any of its Subsidiaries shall breach any term or
provision of the Purchase Agreement or any other Related Agreement in any
material respect and such breach, if capable of cure, continues unremedied for a
period of fifteen (15) days after the occurrence thereof, (iii) the Company or
any of its Subsidiaries attempts to terminate, challenges the validity of, or
its liability under, the Purchase Agreement or any Related Agreement, (iv) any
proceeding shall be brought to challenge the validity, binding effect of the
Purchase Agreement or any Related Agreement or (v) the Purchase Agreement or any
Related Agreement ceases to be a valid, binding and enforceable obligation of
the Company or any of its Subsidiaries (to the extent such persons or entities
are a party thereto);

3.2   Default Interest.  Following the occurrence and during the continuance of
an Event of Default, the Company shall pay additional interest on the
outstanding principal balance of this Note in an amount equal to two percent
(2%) per month, and all outstanding obligations under this Note, the
Non-Restricted Note, the Purchase Agreement and each other Related Agreement,
including unpaid interest, shall continue to accrue interest at such additional
interest rate from the date of such Event of Default until the date such Event
of Default is cured or waived.

3.3   Default Payment.  Following the occurrence and during the continuance of
an Event of Default, the Holder, at its option, may demand repayment in full of
all obligations and liabilities owing by the Company to the Holder under this
Note, the Purchase Agreement and/or any other Related Agreement and/or may
elect, in addition to all rights and remedies of the Holder under the Purchase
Agreement and the other Related Agreements and all obligations and liabilities
of the Company under the Purchase Agreement and the other Related Agreements, to
require the Company to make a Default Payment (“Default Payment”).  The Default
Payment shall be one hundred thirty percent (130%) of the outstanding principal
amount of the Note, plus accrued but unpaid interest, all other fees then
remaining unpaid, and all other amounts payable hereunder.  The Default Payment
shall be applied first to any fees due and payable to the Holder pursuant to
this Note, the Non-Restricted Note, the Purchase Agreement, and/or the other
Related Agreements, then to accrued and unpaid interest due on this Note and the
Non-Restricted Note and then to the outstanding principal balance of this Note
and the Non-Restricted Note.  The Default Payment shall be due and payable
immediately on the date that the Holder has demanded payment of the Default
Payment pursuant to this Section 3.3.

ARTICLE IV
MISCELLANEOUS

4.1   Issuance of New Note.  Upon any partial redemption of this Note, a new
Note containing the same date and provisions of this Note shall, at the request
of the Holder, be issued by the Company to the Holder for the principal balance
of this Note and interest which shall not have been paid as of such date.
 Subject to the provisions of Article III of this Note, the Company shall not
pay any costs, fees or any other consideration to the Holder for the production
and issuance of a new Note.

4.2   Cumulative Remedies.  The remedies under this Note shall be cumulative.

4.3   Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

4.4   Notices.  Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
Company at the address provided in the Purchase Agreement executed in connection
herewith, and to the Holder at the address provided in the Purchase Agreement
for the Holder, with a copy to John E. Tucker, Esq., 825 Third Avenue, 14th
Floor, New York, New York 10022, facsimile number (212) 541-4434, or at such
other address as the Company or the Holder may designate by ten days advance
written notice to the other parties hereto.

4.5   Amendment Provision.  The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.

4.6   Assignability.  This Note shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement.  The Company may not assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.

4.7   Cost of Collection.  In case of any Event of Default under this Note, the
Company shall pay the Holder the Holder’s reasonable costs of collection,
including reasonable attorneys’ fees.

4.8   Governing Law, Jurisdiction and Waiver of Jury Trial.

(a)  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

(b)  THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR
ANY OF THE OTHER RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED
TO THIS NOTE OR ANY OF THE RELATED AGREEMENTS; PROVIDED, THAT THE COMPANY
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
THE HOLDER.  THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT
THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

(c)   THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER AND/OR THE
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER
RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

4.9   Severability.  In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.

4.10   Maximum Payments.  Nothing contained herein shall be deemed to establish
or require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.

4.11   Security Interest and Guarantee.  The Holder has been granted a security
interest (i) in certain assets of the Company and its Subsidiaries as more fully
described in the Master Security Agreement dated as of the date hereof and (ii)
in the equity interests of the Company’s Subsidiaries pursuant to the Stock
Pledge Agreement dated as of the date hereof.  The obligations of the Company
under this Note are guaranteed by certain Subsidiaries of the Company pursuant
to the Subsidiary Guaranty dated as of the date hereof.

4.12  Construction.  Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.

4.13

Registered Obligation. This Note is intended to be a registered obligation
within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i) and the
Company (or its agent) shall register this Note (and thereafter shall maintain
such registration) as to both principal and any stated interest.
 Notwithstanding any document, instrument or agreement relating to this Note to
the contrary, transfer of this Note (or the right to any payments of principal
or stated interest thereunder) may only be effected by (i) surrender of this
Note and either the reissuance by the Company of this Note to the new holder or
the issuance by the Company of a new instrument to the new holder, or (ii)
transfer through a book entry system maintained by the Company (or its agent),
within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).

[Balance of page intentionally left blank; signature page follows]







Restricted Note

#



















IN WITNESS WHEREOF, the Company has caused this Secured Non-Convertible Term
Note to be signed in its name effective as of this 7th day of November, 2006.

IBROADBAND, INC.

By:__________________________________
Name:
Title:

WITNESS:

__________________________________















Restricted Note

#








